Citation Nr: 1141642	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disability.  

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a bilateral knee disability. 

5.  Entitlement to service connection for a bilateral hip disability.  

6.  Entitlement to service connection for degenerative joint disease of the lumbar spine.  

7.  Entitlement to service connection for neuropathy of the right and left lower extremities.  

8.  Entitlement to service connection for depression to include as secondary to the degenerative joint disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that in his July 2008 VA Form 9 the Veteran related that he wished to appear for a BVA hearing.  In May 2010, the Veteran continued to express his want to appear for a hearing.  The Veteran was scheduled for a BVA hearing in September 2010.  However, in September 2010 the Veteran related that he would not be able to attend the scheduled hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran has appealed the denial of service connection for a right leg disability, a left ankle disability, a right ankle disability, a bilateral knee disability, a bilateral hip disability, degenerative joint disease of the lumbar spine, neuropathy of the right and left lower extremities and depression to include as secondary to the degenerative joint disease of the lumbar spine.  

It appears from the record that the Veteran filed an original claim for compensation in September 2006.  That claim only included the issues above.  However, in statements rendered for treatment purposes between March 2006 and May 2006 the Veteran indicated that he was already service connected for posttraumatic stress disorder (PTSD).  Particularly, in a May 2006 outpatient treatment record, the VA examiner stated that the Veteran produced copies of letters he received from the VA Regional Office denying him any service connection percentage for PTSD, yet the Veteran was currently 30 percent service connected for PTSD.  The VA examiner further related that the VA file claim number on the letter that the Veteran had was not the VA claim file number, and that it was noted in the letter that the Veteran served in WWI but the Veteran served in Vietnam.  The VA examiner further expressed that the Veteran was being confused with a Veteran who served in WWI and that the Veteran was working with a benefits counselor to get it worked out.  The VA examiner related that the Veteran continued to be optimistic about getting an increased rating for his PTSD.  

The Board is unable to find any claims, statements and/or decisions regarding the claimed service connected PTSD.  Aside from the outpatient treatment records noted above, the record is devoid of any showing that the Veteran is service connected for PTSD.  The Board finds that a remand is warranted so that the RO can investigate this matter, to include the possibility that the Veteran may have a duplicate file.  





Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide any correspondence and/or decisions from the VA pertaining to the claimed service connected PTSD.

2.  Thereafter, the RO should investigate the possibility of a duplicate file.  If no duplicate file exists, such should be noted in the record.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


